[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brought this action to recover the cost of installing air conditioning ductwork and a blower in a newly constructed house purchased from the defendant.
The court finds that the allegations in paragraphs one through seven of the first count of the complaint were proven by a preponderance of the evidence. In particular, the court finds that the parties agreed that the "roughed in" air conditioning system would include all necessary ductwork and the blower for both floors. The plaintiff expended $3,500 to complete the work.
The allegations of the Second and Third Counts were not proven nor were the allegations of the Counterclaim proven.
Accordingly, judgment may enter in favor of the plaintiff on the complaint in the amount of $3,500, and on the Counterclaim.
Schaller, Judge. CT Page 7111